Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 1 of 10 PageID #: 2859




                         Exhibit W
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 2 of 10 PageID #: 2860




    Transcript of Cristina Hoyos
                            Date: November 18, 2020
    Case: Cellular Communications Equipment LLC -v- HMD Global Oy




     Planet Depos
     Phone: 888.433.3767
     Email:: transcripts@planetdepos.com
     www.planetdepos.com



              WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 3 of 10 PageID #: 2861




     1                  UNITED STATES DISTRICT COURT
     2                FOR THE EASTERN DISTRICT OF TEXAS
     3                          MARSHALL DIVISION
     4     - - - - - - - - - - - - - - - - - - - - - - - x
     5     CELLULAR COMMUNICATIONS           :
     6     EQUIPMENT, LLC,                   :
     7                       Plaintiff,      : Civil Action
     8        v.                             : No. 2:20-CV-00078-JRG
     9     HMD GLOBAL OY,                    :
     10                       Defendant.     :
     11    - - - - - - - - - - - - - - - - - - - - - - - x
     12
     13               Virtual Videotaped Deposition of
     14                          CRISTINA HOYOS
     15                 Wednesday, November 18, 2020
     16                           7:59 a.m. CST
     17
     18
     19
     20    Job No.:    334658
     21    Pages: 1 - 36
     22    Reported by:     THERESA A. VORKAPIC,
     23                     CSR, RMR, CRR, RPR
     24
     25
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 4 of 10 PageID #: 2862


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020               2

     1
     2              Virtual Videotaped deposition of Cristina
     3     Hoyos taken pursuant to subpoena before Theresa A.
     4     Vorkapic, a Certified Shorthand Reporter,
     5     Registered Merit Reporter, Certified Realtime
     6     Reporter, Registered Professional Reporter and a
     7     Notary Public in and for the State of Illinois.
     8
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 5 of 10 PageID #: 2863


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020               9

     1          A   Head of finance for the Americas region.
     2     BY MR. PALMER:
     3          Q   How long have you held this job title?
     4          A    Since I joined the company, January '18.
     5          Q    So in your role, are you responsible for
     6     marketing at all?
     7          A    No.   I support marketing, but I'm not
     8     responsible.      I support the person that heads the
     9     marketing, that coordinates marketing, but I'm not
     10    in charge of marketing.
     11         Q    Can you go into more detail about how you
     12    support the person in marketing?
     13         A   From the budget perspective.         So I ask her
     14    questions about how much money she's going to
     15    spend basically.       And if she is spending more than
     16    what it's approved, but that's the extent, so I
     17    take care of the budgets for the region.
     18         Q    And in your position, are you responsible
     19    for sales?
     20         A    No.
     21         Q    Do you support any of the sales staff like
     22    you do the marketing staff?
     23         A   Absolutely.    I support.      That's my main
     24    role.    I support the VP of sales for the Americas
     25    region.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 6 of 10 PageID #: 2864


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020               12

     1          Q   So now I want to go into the declaration
     2     you gave for the motion to transfer.
     3               Do you remember giving that declaration?
     4               THE WITNESS:    Yes.
     5               MR. PALMER:    Enrique, can you go ahead and
     6     pull up Exhibit 1.       I'm going to put this up on
     7     the screen for you.
     8               (A certain document was marked Hoyos
     9               Deposition Exhibit 1 for identification,
     10              as of 11/18/2020.)
     11    BY MR. PALMER:
     12         Q   I want to go ahead and look at No. 2 on
     13    the declaration.      Maybe Enrique will scroll down
     14    for me.
     15              Can you go ahead and read No. 2 for me?
     16         A    Yes.   "As head of finance, my duties
     17    include overseeing the sale of Nokia mobile
     18    devices to United States wireless communications
     19    carriers and distributors including Verizon and
     20    Quality One Wireless."
     21         Q    I want to go into description of your
     22    duties.
     23             Can you go into a little more detail about
     24    what overseeing the sale of Nokia branded mobile
     25    devices means?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 7 of 10 PageID #: 2865


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020               13

     1          A   Sure.   Absolutely similar to what I said
     2     before, one of the aspects of my job is to make
     3     sure the forecasts that I receive from the
     4     different GMs that manage these accounts make
     5     sense, would review and will load these forecasts
     6     every month formally into the system.
     7              I also -- when I say I oversee, I also
     8     discuss with them if they have any promotion.             I
     9     don't necessarily know exactly what is it that
     10    they're -- what is it that they're discussing with
     11    the carrier or with Quality One Wireless, but I do
     12    approve if we have the funds to approve these
     13    rebates or these sales with one of these devices
     14    and I make sure they don't spend more it than what
     15    has been approved.
     16         Q   Do you work with a team for these duties,
     17    with a team?
     18         A   With the HMD America teams, yes,
     19    absolutely.
     20         Q   Are you in charge of that team?
     21         A   No, I'm not.
     22         Q   Who is above you?
     23         A   Who is in charge of that team you mean?
     24         Q   Yes.
     25         A   The GM, the sales or each of them they

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 8 of 10 PageID #: 2866


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020               18

     1     of doing it or if I know how, but some other
     2     documents are located in the office of Miami.            We
     3     get some tax information in the office of Miami.
     4     Some HR documents gets to the office in Miami, so
     5     that's what I'm referring to this.
     6          Q   When you say the ones that are in the
     7     offices in Miami, do you mean those ones where
     8     there are physical copies located in those
     9     offices?
     10         A   Correct.
     11         Q   You said some are accessed electronically.
     12    Are they also available via your computer?
     13         A   Some documents can be retrieved from the
     14    computer, correct.
     15         Q   Can you explain which documents are
     16    located where?
     17             MS. KASH:    Objection to form.
     18    BY MR. PALMER:
     19         Q   Which are physical versus which are
     20    electronic?
     21         A   I was just giving you an example of
     22    sometimes some of the tax authorities across North
     23    America they don't -- they're changing now, but
     24    they send mail so that's what I'm referring to,
     25    but I couldn't list exactly what type of documents

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 9 of 10 PageID #: 2867


                                   Transcript of Cristina Hoyos
                                 Conducted on November 18, 2020              30

     1          Q   What do you consider yourself an employee
     2     of HMD America or HMD Global?
     3          A   HMD America, I'm located here in Miami.           I
     4     go to the office in Miami, obviously under the
     5     pandemic I've been working from home.             That's our
     6     office.     That's where we meet.        That's where we
     7     have our meetings face to face.
     8          Q    Do any of your direct supervisors refer to
     9     your business as HMD Global?
     10              MS. KASH:    Objection to form.
     11    BY THE WITNESS:
     12         A   Any of my supervisors?        HMD Global, HMD
     13    America, we just are HMD employees.            It is our
     14    brand.
     15    BY MR. PALMER:
     16         Q   So next I want to look at Enrique can you
     17    pull up Exhibit 5.
     18              (A certain document was marked Hoyos
     19              Deposition Exhibit 5 for identification,
     20              as of 11/18/2020.)
     21    BY MR. PALMER:
     22         Q    Ms. Hoyos, do you recognize this web page?
     23         A    Yes, I wish I looked like that.          Yes, this
     24    is my Linked In profile.
     25         Q   This is an accurate representation of

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:20-cv-00078-JRG Document 79-25 Filed 12/16/20 Page 10 of 10 PageID #: 2868


                                  Transcript of Cristina Hoyos
                                Conducted on November 18, 2020                36

     1         CERTIFICATE OF COURT REPORTER - NOTARY PUBLIC
     2
     3              I, Theresa A. Vorkapic, Certified
     4     Shorthand Reporter No. 084-2589, CSR, RMR, CRR,
     5     RPR, and a Notary Public in and for the County of
     6     Kane, State of Illinois, the officer before whom
     7     the foregoing deposition was taken, do hereby
     8     certify that the foregoing transcript is a true
     9     and correct record of the testimony given; that
     10    said testimony was taken by me and thereafter
     11    reduced to typewriting under my direction; that
     12    reading and signing was not requested; and that I
     13    am neither counsel for, related to, nor employed
     14    by any of the parties to this case and have no
     15    interest, financial or otherwise, in its outcome.
     16              IN WITNESS WHEREOF, I have hereunto set my
     17    hand and affixed my notarial seal this 23rd day of
     18    November, 2020.
     19    My commission expires November 6, 2023.
     20
     21                         ______________________________
     22                         THERESA A. VORKAPIC
     23                         NOTARY PUBLIC IN AND FOR ILLINOIS
     24
     25

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
